Per Curiam.

R. C. 5739.33 provides in part:
“If any corporation required to file returns and to remit tax due to the state under the provisions of sections 5739.01 to 5739.31, inclusive, of the Revised Code, fails for any reason to make such filing or payment, any of its officers, or employees having control or supervision of or charged with the responsibility of filing returns and making payments, shall be personally liable for such failure. * * *”
Appellant argues that he should have been afforded an opportunity to contest the basis of the assessment originally made against Alsport, Inc. In Rowland v. Collins (1976), 48 *274Ohio St. 2d 311, we addressed this issue and held, at page 313, “[o]nce the assessment against the corporation becomes conclusive by the failure to present objections thereto the officer is bound by the oscitancy of his corporation.”
Accordingly, the decision of the Board of Tax Appeals as to appellant is affirmed.

Decision affirmed.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.